EXHIBIT 10.98

 

GUARANTY

 

GUARANTY, dated July 28, 2003 (the “Guaranty”), made by Incara Pharmaceuticals
Corporation (the “Guarantor”) in favor of Goodnow Capital, Inc. (the
“Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, the Guarantor owns 100% of the outstanding capital stock of Incara Cell
Technologies, Inc. (the “Borrower”); and

 

WHEREAS, the Beneficiary has agreed to make certain advances (the “Advances”) to
the Borrower from time to time pursuant to the terms of a Convertible Secured
Promissory Note, dated of even date herewith (the “Note”); and

 

WHEREAS, the obligations of the Borrower under the Note are secured pursuant to
the terms of a Security Agreement, dated of even date herewith (the “Borrower
Security Agreement”), made by the Borrower in favor of the Beneficiary; and

 

WHEREAS, the Guarantor will benefit substantially from the Advances; and

 

WHEREAS, it is a condition precedent to the Beneficiary’s obligation to make
Advances to the Borrower that the Guarantor provide this Guaranty; and

 

WHEREAS, in order to induce the Beneficiary to make the Advances, the Guarantor
has agreed to guarantee the payment obligations of the Borrower under the Note
on the terms and subject to the conditions hereof; and

 

WHEREAS, the obligations of the Guarantor under this Guaranty are secured
pursuant to the terms of a Security Agreement, dated of even date herewith (the
“Security Agreement”), made by the Borrower in favor of the Beneficiary; and

 

WHEREAS, a subsidiary of the Borrower intends to merge with and into the
Guarantor (the “Merger”) following the date hereof with the result that the
Guarantor will become a wholly owned subsidiary of the Borrower.

 

NOW, THEREFORE, the Guarantor, intending to be legally bound, hereby agrees as
follows:

 

1 Guaranty. The Guarantor hereby irrevocably and unconditionally guarantees to
the Beneficiary, irrespective of the validity and enforceability of the Notes,
the Borrower Security Agreement or the obligations of the Borrower thereunder,
that: (a) the principal and interest on the Note will be duly and punctually
paid in full when due, whether at maturity, by acceleration or otherwise, and
interest on the overdue principal and (to the



--------------------------------------------------------------------------------

extent permitted by law) interest on any interest, if any, on the Note and all
other payment obligations of the Borrower to the Beneficiary thereunder or under
the Borrower Security Agreement will be promptly paid in full or performed, all
in accordance with the terms thereof; and (b) in case of any extension of time
of payment or renewal of the Note or any of such other obligations, the same
will be promptly paid in full when due or performed in accordance with the terms
of the extension or renewal, whether at stated maturity, by acceleration or
otherwise. Failing payment when due of any amount so guaranteed, for whatever
reason, the Guarantor will be obligated to pay, or to perform or cause the
performance of, the same immediately. An Event of Default under the Note or the
Borrower Security Agreement shall constitute an event of default under this
Guaranty and shall entitle the Beneficiary to accelerate the obligations of the
Guarantor hereunder in the same manner and to the same extent as the obligations
of the Borrower.

 

2. Obligations Absolute. The Guarantor hereby agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Note or the Borrower Security Agreement, the absence of
any action to enforce the same, any waiver or consent by the Beneficiary with
respect to any provisions of the Note or the Borrower Security Agreement, any
release of any other guarantor of such obligations, the recovery of any judgment
against the Borrower, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor.

 

3. Waiver of Defenses; Notices. The Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Borrower, protest, notice and all demands
whatsoever and covenants that this Guaranty will not be discharged except by
complete performance of the obligations contained in the Note, the Borrower
Security Agreement and this Guaranty. If the Beneficiary is required by any
court or otherwise to return to the Borrower or to the Guarantor, or any
custodian, trustee, liquidator or other similar official acting in relation to
the Borrower or the Guarantor, any amount paid by the Borrower or the Guarantor
to the Beneficiary, this Guaranty, to the extent theretofore discharged, shall
be reinstated in full force and effect.

 

4. Acceleration of Obligations. The Guarantor agrees that, as between it, on the
one hand, and the Beneficiary, on the other hand, the maturity of the
obligations guaranteed hereby may be accelerated as provided in the Note,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (ii) in the
event of any acceleration of such obligations as provided in the Note, such
obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantor for purposes of this Guaranty.

 

5. Expenses of Collection. If the Guarantor fails to pay any amount hereunder
when due, the Guarantor shall be obligated to pay to the Beneficiary on demand
the reasonable attorneys’ fees and disbursements and all other reasonable
out-of-pocket costs incurred by the Beneficiary in order to collect amounts due
and owing hereunder or otherwise to enforce the Beneficiary’s rights and
remedies hereunder.

 

2



--------------------------------------------------------------------------------

6. No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Beneficiary against the Borrower or any collateral security or
guarantee or right of offset held by the Beneficiary for the payment of the
obligations guaranteed hereby, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Beneficiary by
the Borrower on account of the obligations guaranteed hereby are paid in full.
If any amount shall be paid to the Guarantor on account of such subrogation
rights at any time when all of such obligations shall not have been paid in
full, such amount shall be held by the Guarantor in trust for the Beneficiary,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Beneficiary in the exact form received
by the Guarantor (duly indorsed by the Guarantor to the Beneficiary, if
required), to be applied against the obligations guaranteed hereby, whether
matured or unmatured, in such order as the Beneficiary may determine.

 

7. Representations and Warranties. The Guarantor hereby represents and warrants
to the Beneficiary as follows:

 

(a) The Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full power and authority
to own or lease its property and assets and to carry on its business as
presently conducted.

 

(b) The Guarantor has full corporate power and authority to execute and deliver
this Guaranty and the Security Agreement and to perform its obligations
hereunder and thereunder, all of which have been duly authorized by all
requisite corporate action. Each of this Guaranty and the Security Agreement
have been duly authorized, executed and delivered by the Guarantor and
constitute a valid and binding obligation of the Guarantor, enforceable against
the Guarantor in accordance with its terms.

 

(c) Except as set forth in a schedule of exceptions, dated of even date
herewith, provided to the Beneficiary, neither the execution and delivery of
this Guaranty or the Security Agreement nor the performance by the Guarantor of
its obligations hereunder or thereunder will (i) contravene any provision
contained in the Guarantor’s Certificate of Incorporation or by-laws, (ii)
violate or result in a breach (with or without the lapse of time, the giving of
notice or both) of or constitute a default under (A) any contract, agreement,
commitment, indenture, mortgage, lease, pledge, note, license, permit or other
instrument or obligation or (B) any judgment, order, decree, law, rule or
regulation or other restriction of any governmental authority, in each case to
which the Guarantor is a party or by which it is bound or to which any of its
assets or properties are subject, (iii) result in the creation or imposition of
any Lien (as defined below) on any of the Guarantor’s assets or properties
(except for the security interests created pursuant to the Security Agreement),
or (iv) result in the acceleration of, or permit any person or entity to
accelerate or declare due and payable prior to its stated maturity, any
obligation of the Guarantor.

 

3



--------------------------------------------------------------------------------

(d) No notice to, filing with, or authorization, registration, consent or
approval of any governmental authority or other person or entity is necessary
for the execution, delivery or performance of this Guaranty or the Security
Agreement or the consummation of the transactions contemplated hereby or
thereby.

 

8. Covenants. The Guarantor agrees that, so long as any amount payable under the
Note remains unpaid, it will not, without the prior written consent of the
Beneficiary:

 

(a) create, incur, guarantee, issue, assume or in any manner become liable in
respect of, any obligation (i) for borrowed money, (ii) evidenced by bonds,
debentures, notes, or other similar instruments, (iii) in respect of letters of
credit or other similar instruments (or reimbursement obligations with respect
thereto), except letters of credit or other similar instruments issued to secure
payment of trade payables arising in the ordinary course of business consistent
with past practices, (iv) to pay the deferred purchase price of property or
services, except trade payables arising in the ordinary course of business
consistent with past practices, (v) as lessee under capitalized leases, (vi)
secured by a Lien (as defined below) on any asset of the Guarantor, whether or
not such obligation is assumed by the Guarantor and (vii) of any other person or
entity, other than indebtedness for borrowed money existing on the date of this
Guaranty or other obligations or other liabilities incurred in connection with
Liens permitted to be incurred under Section 8(b)(vi) or 8(b)(vii) hereof;

 

(b) create, incur, assume or suffer to exist any lien, claim, pledge, charge,
security interest or encumbrance of any kind (“Liens”) on any asset now owned or
hereafter acquired by it, except:

 

(i) Liens existing on the date hereof;

 

(ii) Liens for taxes or assessments and similar charges either (x) not
delinquent or (y) contested in good faith by appropriate proceedings and as to
which the Guarantor shall have set aside on its books adequate reserves;

 

(iii) Liens incurred or pledges and deposits in connection with workers’
compensation, unemployment insurance and other social security benefits, or
securing the performance bids, tenders, leases, contracts (other than for the
repayment of borrowed money), statutory obligations, progress payments, surety
and appeal bonds and other obligations of like nature, incurred in the ordinary
course of business;

 

(iv) Liens imposed by law, such as mechanics’, carriers’, warehousemen’s,
materialmen’s and vendors’ Liens, incurred in good faith in the ordinary course
of business;

 

(v) zoning restrictions, easements, licenses, covenants, reservations,
restrictions on the use of real property or minor irregularities of title
incident thereto which do not in the aggregate materially detract from the value
of the property or assets of the Guarantor taken as a whole or impair the use of
such property in the operation of the Guarantor’s business;

 

4



--------------------------------------------------------------------------------

(vi) Liens incurred or assumed which are either purchase money Liens upon or in
any property acquired or Liens in connection with capital lease transactions in
the ordinary course of business; and

 

(vii) other Liens incidental to the conduct of the Guarantor’s business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money, and which do not in the aggregate materially detract
from the value of its property or assets;

 

(c) except for the accrual or payment of dividends on the Guarantor’s Series C
Preferred Stock as required by the terms of the Series C Preferred Stock,
declare or make any (i) any dividend, distribution or other payment on any
capital stock of the Guarantor or (ii) any payment on account of the purchase,
redemption, retirement or acquisition of (A) any capital stock or (B) any
option, warrant or other right to acquire capital stock of the Guarantor;

 

(d) issue or sell any shares of its capital stock or any securities convertible
into or exchangeable for shares of its capital stock or any options, warrants or
rights to acquire or to subscribe for any shares of its capital stock; provided,
however, that this Section 8(d) shall not apply to the issuance of shares of
capital stock upon (i) the exercise or conversion of rights outstanding on the
date hereof, (ii) the exercise of options granted to directors, officers or
consultants of the Guarantor or its subsidiaries, or the regularly scheduled
purchase of shares at a discount by employees pursuant to the Guarantor’ 1995
Employee Stock Purchase Plan (the next regularly scheduled purchase of which is
scheduled for September 30, 2003), each pursuant to a plan approved by the Board
of Directors of the Guarantor (the “Board”) or the compensation committee
thereof, and (iii) the repayment of the secured convertible promissory note
dated July 11, 2003 in the principal amount of $35,000 issued by the Guarantor
to W. Ruffin Woody, Jr.; or

 

(e) take or refrain from taking any action that results in Incara Cell
Technologies (“ICT”) ceasing to be a wholly owned, direct subsidiary of the
Guarantor, other than as a result of the Merger.

 

8A. AEOL-10150 Development. The Guarantor agrees that, so long as any amount
payable under the Note remains unpaid, the Beneficiary or its representative
shall have the right to consult with the Guarantor from time to time during
regular business hours regarding the regulatory and clinical development of
AEOL-10150, through the completion and analysis of Phase I human clinical
studies or any foreign equivalent (each, an “AEOL-10150 Development Decision”)
and, in connection therewith to meet with the Guarantor’s management and
technical personnel involved in the AEOL-10150 Development Decision and to
receive copies of all materials relevant thereto; provided, however, that the
Beneficiary and its representative shall agree to keep confidential all
non-public information provided to it pursuant to this Section 8A. The Guarantor
shall consider in good faith any suggestions or input provided to it by the
Beneficiary or its representative; provided, however, that the Guarantor shall
have the right to make the AEOL-10150 Development Decision as it determines in
the good faith exercise of its business judgment.

 

5



--------------------------------------------------------------------------------

9. Observer Rights. So long as any amount payable under the Note remains unpaid,
the Beneficiary shall have the right to designate one individual (the
“Representative”) who shall be entitled to attend all meetings of the Board and
all meetings of committees of the Board and to participate therein but who shall
not have the right to vote on any matter submitted to the Board or any committee
of the Board for action. The Representative shall be entitled to receive, and
the Guarantor shall be obligated to furnish to the Representative, a copy of all
materials furnished to the Board or any committee thereof; provided the
Representative treats such materials confidentially. The Beneficiary shall have
the right, from time to time, to designate a new Representative.

 

10. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:

 

(a) The Guarantor shall fail to pay any amount under this Guaranty when due;

 

(b) The Guarantor shall fail to observe or perform any of the covenants set
forth in Section 8.

 

(c) The Guarantor shall fail to observe or perform any other covenant or
agreement contained in this Guaranty or the Security Agreement and such failure
shall continue for a period of thirty (30) days;

 

(d) Any representation or warranty made by the Guarantor in this Guaranty or the
Security Agreement shall have been untrue or misleading in any material respect
when made;

 

(e) The Guarantor fails to make a required payment or payments on indebtedness
for borrowed money of Twenty-Five Thousand Dollars ($25,000) or more in
aggregate principal amount;

 

(f) There shall have occurred an acceleration of the stated maturity of any
indebtedness for borrowed money of the Guarantor of Twenty-Five Thousand Dollars
($25,000) or more in aggregate principal amount (which acceleration is not
rescinded, annulled or otherwise cured within ten (10) days of receipt by the
Guarantor of notice of such acceleration);

 

(g) Any covenant, agreement or obligation of the Guarantor in the Security
Agreement shall cease to be enforceable, or shall be determined to be
unenforceable in any material respect; or any of the security interests granted
to the Beneficiary in the Security Agreement shall be determined to be void,
voidable, invalid or unperfected, are subordinated or are ineffective to provide
the Beneficiary with a perfected, first priority security interest in the
collateral covered by the Security Agreement;

 

(h) Any Event of Default shall have occurred and be continuing under the Note;

 

6



--------------------------------------------------------------------------------

(i) Any Event of Default shall have occurred and be continuing under the
Borrower Security Agreement;

 

(j) The Guarantor shall merge or consolidate with or into any other person or
entity, sell, transfer, lease or otherwise dispose of all or any substantial
portion of its assets in one transaction or a series of related transactions,
participate in any share exchange, consummate any recapitalization,
reclassification, reorganization or other business combination transaction or
adopt a plan of liquidation or dissolution or agree to do any of the foregoing,
other than the Merger;

 

(k) The Borrower, the Guarantor and the Beneficiary shall not have entered into
a definitive agreement for the Merger on or before September 15, 2003;

 

(l) The Merger shall not have been consummated on or before December 24, 2003;

 

(m) The Merger shall not for any reason result in the automatic conversion of
the Guarantor’s outstanding Series C Preferred Stock, par value $0.01 per share
(“Series C Preferred Stock”), into shares of the Borrower’s Series B Preferred
Stock at a conversion price of $64.90 per share immediately upon consummation of
the Merger or any holder of the Series C Preferred Stock shall commence, prior
to the consummation of the Merger, an action, suit or proceeding to avoid or
contest such conversion;

 

(n) One or more judgments in an aggregate amount in excess of Twenty-Five
Thousand Dollars ($25,000) shall have been rendered against the Guarantor and
such judgment or judgments remain undischarged or unstayed for a period of sixty
(60) days after such judgment or judgments become or became, as the case may be,
final and unappealable;

 

(o) The Guarantor shall have applied for or consented to the appointment of a
custodian, receiver, trustee or liquidator, or other court-appointed fiduciary
of all or a substantial part of its properties; or a custodian, receiver,
trustee or liquidator or other court appointed fiduciary shall have been
appointed with or without the consent of the Guarantor; or the Guarantor is
generally not paying its debts as they become due by means of available assets
or is insolvent, or has made a general assignment for the benefit of creditors;
or the Guarantor files a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or seeking to
take advantage of any insolvency law, or an answer admitting the material
allegations of a petition in any bankruptcy, reorganization or insolvency
proceeding or has taken action for the purpose of effecting any of the
foregoing; or if, within sixty (60) days after the commencement of any
proceeding against the Guarantor seeking any reorganization, rehabilitation,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Federal bankruptcy code or similar order under future similar
legislation, the appointment of any trustee, receiver, custodian, liquidator, or
other court-appointed fiduciary of the Guarantor or of all or any substantial
part of its properties, such order or appointment shall not have been vacated or
stayed on appeal or otherwise or if, within

 

7



--------------------------------------------------------------------------------

sixty (60) days after the expiration of any such stay, such order or appointment
shall not have been vacated (collectively, an “Insolvency Event”); or

 

(p) any Insolvency Event shall have occurred with respect to ICT.

 

Upon the occurrence of any Event of Default, the Beneficiary may, at its option,
declare all amounts due hereunder to be due and payable immediately and, upon
any such declaration, the same shall become and be immediately due and payable.
If an Event of Default specified in clauses (o) or (p) occurs, then all amounts
due hereunder shall become immediately due and payable without any declaration
or other act on the part of the Beneficiary. Upon the occurrence of any Event of
Default, the Beneficiary may, in addition to declaring all amounts due hereunder
to be immediately due and payable, pursue any available remedy, whether at law
or in equity, including, without limitation, exercising its rights under the
Guaranty and the Security Agreement. If an Event of Default occurs, the
Guarantor shall pay to the Beneficiary the reasonable attorneys’ fees and
disbursements and all other out-of-pocket costs incurred by the Beneficiary in
order to collect amounts due and owing under this Guaranty or otherwise to
enforce the Beneficiary’s rights and remedies hereunder and under the Security
Agreement.

 

10A. Secured Obligation. This Guaranty is the Guaranty referred to in the
Security Agreement and is secured by the collateral described therein
(collectively, the “Collateral”). The Security Agreement grants the Beneficiary
certain rights with respect to the Collateral upon an Event of Default.

 

11. Waiver; Cumulative Remedies. The Beneficiary shall not by any act (except by
a written instrument pursuant to paragraph 12 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or event of default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Beneficiary, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Beneficiary of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Beneficiary
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

12. Amendments; Successors and Assigns. None of the terms or provisions of this
Guaranty may be waived, amended or supplemented or otherwise modified except by
a written instrument executed by the Guarantor and the Beneficiary, provided
that any provision of this Guaranty may be waived by the Beneficiary in a letter
or agreement executed by the Beneficiary or by telex or facsimile transmission
from the Beneficiary. This Guaranty shall be binding upon the successors and
assigns of the Guarantor and shall inure to the benefit of the Beneficiary and
its respective successors and assigns.

 

8



--------------------------------------------------------------------------------

13. Notices. All notices to the Guarantor under this Guaranty shall be in
writing and shall be effective: (i) upon delivery by hand; (ii) one day after
being deposited with a recognized overnight delivery service; (iii) five days
after being deposited in the United States mail, first-class, postage prepaid,
registered or certified, return receipt requested; or (iv) if sent by facsimile,
upon receipt of a clear transmission report—in each case addressed to the
Guarantor at its address set forth on the signature page of this Guaranty (or to
such other address as hereafter may be designated in writing by the Guarantor to
the Beneficiary).

 

14. Integration. This Guaranty represents the entire agreement of the Guarantor
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Beneficiary relative to
subject matter hereof not expressly set forth or referred to herein or in the
Note.

 

15. GOVERNING LAW. THIS GUARANTY, AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
PRINCIPLES THEREOF. THE GUARANTOR HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY
JURY IN ANY LITIGATION WITH RESPECT TO THIS GUARANTY AND REPRESENTS THAT COUNSEL
HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

The Guarantor irrevocably submits to the exclusive jurisdiction of the courts of
the State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Guaranty and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on the Guarantor anywhere in the world
by the same methods as are specified for the giving of notices under this
Guaranty. The Guarantor irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. The Guarantor irrevocably waives any objection to the laying of venue of
any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed by the
undersigned, thereunto duly authorized, as of the date first written above.

 

ATTEST:

     

INCARA PHARMACEUTICALS

CORPORATION

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Secretary      

Name:

               

Title:

   

 

Address for Notice:

 

79 T. W. Alexander Drive

4401 Research Commons

Suite 200

Research Triangle Park, North Carolina 27709

Fax: (919) 544-1245

 

10